Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2022 has been entered.
 	This Office action addresses claims 36-40, 42-47, 49, and 50.  Claim 49 remains rejected under 35 USC 112(d).  All the claims are newly rejected under 35 USC 102 or 103.  This action is non-final. 

Terminal Disclaimer
The terminal disclaimer filed on September 13, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10818930 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 112

Claim 49 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 49 recites that the fibers are “formed from the group consisting of polyester, polypropylene, polyethylene, and polyethylene terephthalate.”  This fails to further limit parent claim 42 which recite that the fibers comprise a carbon.  The phrase “formed from” can be interpreted as either a process or a structural limitation; if the limitation is interpreted as imparting structure, than a polymer fails to further limit the claimed carbon.   An amendment to recite “obtained from” is suggested.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 36-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McCullough (US 5518836).  Regarding claim 36, the reference is directed to a secondary battery.  The positive electrode contains a current collector comprising a mat of fibers comprising carbon, in particular graphite (see col. 5/lines 52-62, col. 9/lines 60-66, col. 20/lines 35-61).  The fibers are loaded with active material (col. 5/lines 35-41), and have a trilobal cross-section (col. 12/line 14).  Regarding claim 37, the diameter of the fibers is in the range of 1-15 microns, which anticipates the claimed range (col. 10/line 17).  Regarding claim 38, the fibers are “shaped,” that is, shaped into a woven or nonwoven fabric (col. 9/line 65).  Regarding claim 39, the fibers are microfibers because they have a diameter in the micron range.  Regarding claim 40, the fibers are formed of a woven or nonwoven mesh in a pattern to support the active material (col. 9/line 65, col. 20/line 52).  
	Thus, the instant claims are anticipated.  



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 42-47, 49 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lara-Curzio et al (US 20090269666) in view of McCullough (US 5518836).
	 Regarding claim 42, Lara-Curzio et al. is directed to a lead acid battery comprising a positive electrode, negative electrode, electrolyte, and housing (abstract, [0012]).  The negative electrode contains a current collector comprising a mat of high surface area fibers comprising carbon, in particular graphite (see [0012], [0013], [0032]).  The fibers are loaded with active material ([0014]).  Regarding claim 43, the battery contains a separator ([0012]).  Regarding claim 44, the diameter of the fibers is in the range of 3-10 microns, which anticipates the claimed range (see [0017]).  Regarding claim 45, the fibers are “shaped,” that is, shaped into a woven or nonwoven fabric ([0013]).  Regarding claim 46, the fibers are microfibers because they have a diameter in the micron range.  Regarding claim 47, the fibers are formed of a woven or nonwoven mesh in a pattern to support the active material ([0013]).  Regarding claim 49, the fibers can be formed from (i.e., obtained from) a polymer ([0013]).  Although the reference does not appear to teach the specific polymers recited in claim 49, the claim can be interpreted as a product-by-process claim that is met by the reference because the end products are identical except for the difference noted below.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See also MPEP §2113.  Regarding claim 50, the fibers are capable of performing the claimed function of “help[ing] to optimize charge acceptance”; thus the limitation is met.
	Lara-Curzio et al. do not expressly teach that at least a portion of the fibers are selected from the group consisting of trilobal and quadrilobal cross-sectional fibers, as recited in claim 42.  
	McCullough is directed to a carbon fiber-containing electrode for a secondary battery.  The carbon fibers can be in the form of a mat and function as a current collector (col. 20/ line 35). The fibers are multilobal, in particular trilobal (col. 12/line 6, col. 13/line 6).
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of the invention because the artisan would be motivated to use trilobal carbon fibers in the electrode of Lara-Curzio et al.  First, it is noted that Lara-Curzio et al. discloses that “The large surface area provided by carbon fibers is exploited in the invention” ([0032]).  The disclosure of McCullough also directly relates to the surface area of carbon fibers:  “The surface area of the non-circular carbon fibers that can be used for the electrodes of the invention can be substantially higher compared to the much lower surface areas employed with the circular carbon or graphitic electrodes taught in the prior art” (col. 10/line 31).   The artisan would be motivated to use the trilobal fibers of McCullough in the current collector mat of Lara-Curzio et al. in order to further increase the surface area of the fibers of Lara-Curzio, which is in keeping with the purposes of Lara-Curzio’s disclosure.  In column 12, line 22, McCullough further teaches that “the enlarged surface area provided by the tri-lobal fiber thus allows for the presence of a substantially higher ion density, i.e., to the ions of the electrolyte, at the surface interface of the fiber/electrolyte as compared to a fiber having a generally circular cross-section.  The smaller effective diameter of the tri-lobal fiber also give[s] the fiber greater flexibility […]”.  Finally, although it is noted that McCullough is primarily concerned with nonaqueous electrolyte batteries, the reference teaches in col. 19, line 51 that “The carbon fiber electrodes of the invention can also be readily adapted to other battery systems […].”  Thus, it would have been obvious to use the trilobal fibers in the lead acid battery electrodes of Lara-Curzio.  


Response to Arguments
7. 	Applicant’s arguments filed July 13, 2022 have been fully considered but they are not persuasive.  Applicant indicates that claim 49 has been amended to overcome the rejection under 35 USC 112(d); however, the phrase “formed from” still remains in the claim and has not been resolved.

Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
September 21, 2022